DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 05/26/2021, with respect to the newly amended claim(s) have been fully considered.  Upon further consideration, a new ground(s) of rejection is made in over Klotzbuecher (US 7791528) in view of Shinoda (US 2003/0164791).necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 7, 10, 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klotzbuecher (US 7791528) in view of Shinoda (US 2003/0164791).

Claim 1: Klotzbuecher discloses a method for operating a radar sensing system, the method comprising:
configuring at least one of a plurality of transmitters to transmit modulated continuous-wave radio signals (col 5 lines 18-30);
configuring at least one of a plurality of receivers to receive radio signals, wherein the received radio signals include the transmitted radio signals transmitted by the plurality of transmitters and reflected from objects in the environment (col 5 lines 18-30); and
selectively modifying an operational parameter of at least one of the transmitters or at least one of the receivers, wherein the selected operational parameter is modified to meet changing operational requirements of the radar sensing system (col 10 lines 1-10)
Klotzbuecher does not specifically disclose selectively modifying one or more operational parameters of at least one of the transmitters and at least one of the receivers.
Shinoda discloses a vehicular radar having a plurality of transmitters and receivers (fig 1, 3-9, elements 1a-1j, 2a-2e, 3a-3e) wherein in order to meet changing operational requirements of the radar sensing system (para 0012 sharp angle/long distance or wide angle/short distance detection modes) the invention selectively modifiesone or more operational parameters of at least one of the transmitters and at least one of the receivers (para 0031, 0037, 0039 amongst others disclosing switching antennas based on desired detection modes).  It would have been obvious to modify the invention such that it comprised the above limitations as taught by Shinoda in order to detect targets at varying ranges in a low-cost and miniaturized configuration (Shinoda para 0010, 0033, 0034)


Claim 2: Klotzbuecher discloses the changing operational requirements are defined at least in part by changing environmental and situational conditions (col 10 lines 1-10)

Claim 3: Klotzbuecher discloses converting the received radio signals into digital signals, and storing the digital signals in a memory, wherein the digital signals stored in the memory are digitally processed, and wherein for at least a portion of the time the digital signals are stored in the memory, digital processing is suspended (col 10 lines 11-39, col 12 lines 26-41 disclosing digital signal processing and storage of received signal data)

Claim 4: Klotzbuecher discloses digitally processing, with a digital front end, the received radio signals, wherein the digital processing is adapted to the changing operational area, changing range, velocity, and/or angular resolution objectives, and changing types of radio interference, (col 10 1-10 disclosing changing operational range and resolution, col 10 lines 11-39, col 12 lines 26-41 disclosing digital signal processing and storage of received signal data)

Claim 7: Klotzbuecher discloses selectively coupling ones of a plurality of antennas to each respective receiver of the plurality of receivers, and wherein a quantity of receivers is different from a quantity of antennas (fig 1 elements 109, 107, col 9 lines 48-67, col 10 lines 1-10)

Claim 10: Klotzbuecher discloses selecting one of a plurality of antenna configurations, as defined by a desired antenna pattern for the current operational conditions (col 9 lines 48-67, col 10 lines 1-10 disclosing selecting modulation patterns and antennas based on a desired mode)

Claim 25: Klotzbuecher discloses A method for operating a radar sensing system, the method comprising:
configuring a transmitter to transmit modulated continuous-wave radio signals (col 5 lines 18-30);
configuring a receiver to receive radio signals, wherein the received radio signals include the transmitted radio signals transmitted by the transmitter and reflected from objects in the environment (col 5 lines 18-30); and
selectively modifying an operational parameter of the transmitter and/or the receiver, wherein the selected operational parameter is modified to meet changing operational requirements of the radar sensing system (col 10 lines 1-10)
Klotzbuecher does not specifically disclose selectively modifying one or more operational parameters of at least one of the transmitters and at least one of the receivers.
Shinoda discloses a vehicular radar having a plurality of transmitters and receivers (fig 1, 3-9, elements 1a-1j, 2a-2e, 3a-3e) wherein in order to meet changing operational requirements of the radar sensing system (para 0012 sharp angle/long distance or wide angle/short distance detection modes) the invention selectively modifiesone or more operational parameters of at least one of the transmitters and at least one of the receivers (para 0031, 0037, 0039 amongst others disclosing switching antennas based on desired detection modes).  It would have been obvious to modify the invention such that it comprised the above limitations as taught by Shinoda in order to detect targets at varying ranges in a low-cost and miniaturized configuration (Shinoda para 0010, 0033, 0034)

Claim 26: Klotzbuecher discloses the changing operational requirements are defined at least in part by changing environmental and situational conditions (col 10 lines 1-10)

Claim 27: Klotzbuecher discloses converting the received radio signals into digital signals, and storing the digital signals in a memory, wherein the digital signals stored in the memory are digitally processed, and wherein for at least a portion of the
time the digital signals are stored in the memory, digital processing is suspended (col 10 lines 11-39, col 12 lines 26-41 disclosing digital signal processing and storage of received signal data)

Claim 28: Klotzbuecher discloses digitally processing, with a digital front end, the received radio signals, wherein the digital processing is adapted to the changing operational area, changing range, velocity, and/or angular resolution objectives, and changing types of radio interference (col 10 1-10 disclosing changing operational range and resolution, col 10 lines 11-39, col 12 lines 26-41 disclosing digital signal processing and storage of received signal data)

Allowable Subject Matter
Claims 5, 6, 8, 9, 22-24, 29, 30  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648